17-52300-rbk Doc#130 Filed 04/24/19 Entered 04/24/19 14:31:15 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed April 24, 2019.


                                                          __________________________________
                                                                       Ronald B. King
                                                            Chief United States Bankruptcy Judge




                                IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

  IN RE:                                             §
                                                     §
  STEVEN BRICE WIBRACHT                              §             CASE NO. 17-52300-RBK
  AND ERIN MICHELLE WIBRACHT,                        §             CHAPTER 7
                                                     §
               DEBTORS.                              §
                                                     §
                                                     §
  TRAVELERS CASUALTY AND SURETY                      §
  COMPANY OF AMERICA, PLAINTIFF                      §
                                                     §
  v.                                                 §             ADVERSARY PROCEEDING
                                                     §             NO. 18-05203-RBK
  STEVEN BRICE WIBRACHT                              §
  AND ERIN MICHELLE WIBRACHT,                        §
  DEFENDANTS.                                        §


                                            FINAL JUDGMENT


               On February 26-27, 2019, Plaintiff Travelers Casualty and Surety Company of America

  (“Plaintiff” or “Travelers”), by and through its attorneys of record, Watt Tieder & Fitzgerald,

  LLC           and    Pulman      Cappuccio     &       Pullen,    LLP,    and    Erin    Michelle


  {00413578}                                     1
17-52300-rbk Doc#130 Filed 04/24/19 Entered 04/24/19 14:31:15 Main Document Pg 2 of
                                         2




  Wibracht (“Defendant”), by and through her attorney of record, Martin W. Seidler, Law Offices

  of Martin W. Seidler appeared before this Court for the trial of this adversary proceeding.

               Based upon the facts and evidence presented at trial, the Court finds that the Defendant

  should be denied a discharge that they might otherwise have received pursuant to 11 U.S.C.

  §727(a). It is, therefore,

               ORDERED, ADJUDGED AND DECREED that the Defendant is hereby DENIED

  discharge of all debts pursuant to 11 U.S.C. §727(a), for the reasons stated on the record. It is

  further

               ORDERED, ADJUDGED AND DECREED that court costs are assessed against the

  Defendant.

                                                       ###

  Submitted by:

  Thomas Rice
  Texas State Bar No. 24025613
  trice@pulmanlaw.com
  PULMAN, CAPPUCCIO & PULLEN LLP
  2161 NW Military Highway, Suite 400
  San Antonio, Texas 78213
  www.pulmanlaw.com

               -AND-

  Jennifer L. Kneeland (Admitted Pro Hac Vice)
  jkneeland@watttieder.com
  Marguerite Lee DeVoll (Admitted Pro Hac Vice)
  mdevoll@watttieder.com
  WATT TIEDER HOFFAR & FITZGERALD, LLP
  1765 Greensboro Station Place, Suite 1000
  McLean, Virginia 22102

  ATTORNEYS FOR PLAINTIFF,
  TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA


  {00413578}                                       2
